Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa et al, (US-PGPUB 2012/0126125) in view of Alireza, (“A Box Spline Calculus for the Discretization of Computed Tomography Reconstruction Problems”, IEEE Transactions on medical imaging, Vol. 31, No. 8, August 2012)

In regards to claim 1, Akazawa discloses a method for reconstructing an image from projection data by an image reconstruction computing entity, (see at least: Fig. 1), the method comprising: 
receiving, by the image reconstruction computing entity, projection data captured by an imaging device, (see at least: Par. 0048, the patient M placed on the top board 1 is passed through an opening 2a of a gantry 2 to be described hereinafter, and is scanned sequentially from the head to the abdomen and the feet, thereby obtaining images of the patient M, [i.e., implicitly obtaining projection data]);
 reconstructing, by the image reconstruction computing entity, an image based at least in part on the projection data using a forward and back projection technique, (see at least: Fig. 1, Par. 0050, 0056, the arithmetic processing unit 10 carries out image reconstruction by forward projection process and back projection process, and obtains images of the patient); and
providing, by the image reconstruction computing entity, the image such that a user computing entity receives the image, the user computing entity configured to display the image via a user interface thereof, (see at least: Fig. 1, and Par. 0056, the images are sent to the output unit 7 through the controller 5, to carry out a nuclear medicine diagnosis based on the images obtained by the arithmetic processing unit 10, [i.e., implicitly displaying the image via a display device of operator or radiologist “a user interface for diagnosis”]).
Akazawa does not expressly disclose using a convolutional spline process.
However, Alireza discloses spline-based forward model, (see at least: Page 1533, right-hand-column, “under section III”), for reconstructing an image, by determining the rd paragraph, and Page 1536, right- hand-column, 1st paragraph)
Akazawa and Alireza are combinable because they are both concerned with image reconstruction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Akazawa, to use the B-spline coefficients or B-spline box, as though by Alireza, in order to improving the quality and efficiency of tomographic reconstruction algorithms, (Alireza, see Abstract, last two lines), to thereby reconstructing the image.

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 1. As such, claim 1 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitations: “an apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor”.
However, Akazawa discloses the “apparatus comprising at least one processor, a communications interface configured for communicating via at least one network, and at least one memory storing computer program code, the at least one memory and the computer program code configured to, with the processor”, (Akazawa, see at least: Abstract, and Par. 0047, “apparatus”, and Fig. 1, where the memory unit 8 corresponds to the memory, and the arithmetic processing unit 10 corresponds to the processor)

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitations: “a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising executable portions configured, when executed by a processor of an apparatus, to cause the apparatus …”.
However, Akazawa discloses the “computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising executable portions configured, when executed by a processor of an apparatus, to cause the apparatus …”, (Akazawa, see at least: Par. 0053, the ROM stores beforehand programs).

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa et and Alireza, as applied to claim 1, and further in view of Hibbard et al, (US-PGPUB 2009/0060299)

In regards to claim 3, the combine teaching Akazawa and Alireza as whole discloses the limitations of claim 1.
The combine teaching Akazawa and Alireza as whole does not expressly disclose that the forward and back projection technique employing the convolutional spline 
However, Hibbard et al discloses using a box spline basis for performing at least one of a footprint or detector blur computation, (see at least: Par. 0065, Figs. 13(a)-(c), using the set of B -spline T for generating corresponding footprint for the T and C viewing planes respectively).
Akazawa and Alireza and Hibbard are combinable because they are all concerned with image reconstruction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Akazawa and Alireza, to use the set of B -spline T for generating corresponding footprint for the T and C viewing planes, as though by Hibbard, in order to generate contours for three-dimensional (3D) medical imagery., (Hibbard, Par. 0001)

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 3. As such, claim 16 is rejected for at least similar rational.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa et and Alireza, as applied to claims 1 and 14 above, and further in view of Li et al, (US-PGPUB 20140211908); and further in view of Batenburg et al, (US-PGPUB 2014/0307934)

In regards to claim 4, the combine teaching Akazawa and Alireza as whole discloses the limitations of claim 1.
nd paragraph, “the space of box splines are closed under X-ray transform”. Further, the approach is applicable to nonparallel geometries (e.g., fan beam or cone beam),
The combine teaching Akazawa and Alireza as whole does not expressly disclose parallel-beam geometric setting with both flat and arc detectors.
However, Li et al discloses parallel-beam geometric setting with flat detector, (see Par. 0021, convert the fan beam projection data into the parallel beam projection data using the flat module detector, [i.e., parallel-beam geometric setting with flat detector]).
Akazawa and Alireza and Li et al are combinable because they are all concerned with image reconstruction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Akazawa and Alireza, to use flat module detector array, as though by Li et al, in order to obtain a relation between the parallel beam projection data and the fan beam projection data, (Li et al, Par. 0042)
However, the combine teaching Akazawa, Alireza, and Li et al, as whole does not expressly disclose the parallel-beam geometric setting with an arc detectors.
Batenburg discloses the parallel-beam geometric setting with an arc detectors, (see at least: Fig. 1, and Par. 0063, the system 5 may have as little as one detector element 4, which may be used to collect data in a parallel beam geometry. Further, Par. 0065, discloses the detector may be arc-shaped, as shown in FIG. 1, [i.e., implicitly providing parallel-beam geometric setting with an arc detectors)


Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 4. As such, claim 17 is rejected for at least similar rational.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akazawa, Alireza, Li et al, and Batenburg, as applied to claim 4 above; and further in view of Ekin et al, (US-PGPUB 2011/0194741)
The combine teaching Akazawa, Alireza, Li et al, and Batenburg as whole discloses the limitations of claim 4.
The combine teaching Akazawa, Alireza, Li et al, and Batenburg as whole does not expressly disclose wherein parameters of the step of computing projected coordinates of pixels and voxels comprises determining a connecting path from a source to the pixels and voxels and computing projected coordinates of the pixels and voxels on the projected plane based on boundaries of the pixels and the voxels and detector geometry.
However, Ekin et al discloses determining a connecting path from a source to the pixels and voxels, (Par. 0045-0046, length measurer 53 may be provided for establishing a length measure of a path through the ventricle, the path terminating at the edge point and comprising a central point of the brain ventricle, such that one end of the path detector 51 may be provided for identifying the central point of the brain ventricle. This central point may be a point of gravity, for example, or a mean of the coordinates of the image elements (such as voxels, pixels) of the brain ventricle, [i.e., coordinates of the image elements (such as voxels, pixels are computed based on the central point detector, which represents detector plan or geometry], Or, the central point can be the middle of a bounding box of the brain ventricle, wherein the bounding box is chosen to be just large enough to contain the ventricle, [i.e., the coordinates of the image elements (such as voxels, pixels are computed based on the boundary of the pixels and voxels, “central point’]).
Akazawa, Alireza, Li et al, Batenburg, and Ekin et al are combinable because they are all concerned with image reconstruction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Akazawa, Alireza, Li et al, and Batenburg, to use the central point detector 51, as though by Ekin et al, in order to for identifying the central point of the brain ventricle, and thereby determining coordinates of the image elements (such as voxels, pixels) of the brain ventricle (Ekin, Par. 0052).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akazawa, Alireza, Li et al, and Batenburg, as applied to claim 4 above; and further in view of Silver et al, (US-PGPUB 2016/0300369)
The combine teaching Akazawa, Alireza, Li et al, and Batenburg as whole discloses the limitations of claim 4.
The combine teaching Akazawa, Alireza, Li et al, and Batenburg as whole does not expressly disclose determining an effective blur width of detector cells by computing the perspective projection of positions of the detector cells
However, Silver et al discloses the determining an effective blur width of detector cells by computing the perspective projection of positions of the detector cells, (see at least: Par. 0040, the blur is measured, rather than modeled, using a calibration phantom consisting of a very small (1 mm or less in diameter), high-density, high-Z sphere suspended in a very low-density foam or other low-density supporting device and placed near the isocenter, where the blur depends on the location within the field-of-view; and Par. 0043, discloses that the measurement and use of the PSF is combined with distance-driven backprojection to incorporate backprojection blur caused by image voxel size on the detector cells, [i.e., accordingly, the blur is determined by computing the perspective projection of positions of the detector cells]. Further, Par. 0069, discloses that Gaussian blur function convolved with a full-width tenth max width of the TopHat blur function, [i.e., implicitly determining the effective blur width of detector cells]).
Akazawa, Alireza, Li et al, Batenburg, and Silver et al are combinable because they are all concerned with image reconstruction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Akazawa, Alireza, .

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akazawa et and Alireza, as applied to claim 1, and further in view of Sowards-Emmerd et al, (US-PGPUB 2014/0119630), (thereafter referenced as Sowards)

In regards to claim 13, the combine teaching Akazawa and Alireza as whole discloses the limitations of claim 1.
The combine teaching Akazawa and Alireza as whole does not expressly disclose wherein the imaging device captured the projection data using a low-dose, few view, or limited view data capture technique
However, Sowards discloses generating and acquiring low dose CT projection, using CT scanner 12, [capturing the projection data using a low-dose, capture technique (see at least: Par. 0024).
Akazawa, Alireza, Li et al, and Sowards are combinable because they are all concerned with image reconstruction. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Akazawa, Alireza, and Li et al, to acquire low dose CT projection, as though by Sowards, in order to generate one or more low dose CT images, using CT reconstruction processor 52, (Sowards, Par. 0024) 

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 13. As such, claim 18 is rejected for at least similar rational.

Allowable Subject Matter
Claims 2, 5-10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 2, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“computing exact 1-D footprints on the detector plane of pixels as a first convolutional spline; computing exact 2-D footprints one the detector plane of voxels as a second convolutional spline; approximating 1-D detector blur of pixels by convolving the exact 1-D footprints with a blur function modeled as a third convolutional spline; approximating 2-D detector blur of pixels by convolving the exact 2-D footprints with a blur function modeled using a fourth convolutional spline; and determining the contributions of pixels or voxels to a detector bin using weighted sums of evaluation of the first, second, third, and fourth convolutional splines according to the projected coordinates”.

The relevant prior art of record, Alireza (“A Box Spline Calculus for the Discretization of Computed Tomography Reconstruction Problems”, IEEE Transactions 

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 2. As such, claim 15 is in condition for allowance, for at least similar reasons, as stated above, with respect to claim 2.

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 2. As such, claim 20 is in condition for allowance, for at least similar reasons, as stated above, with respect to claim 2.

With respect to claims 5 to 10, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“wherein the analytical closed-form projection of pixel basis in fan-beam geometric setting is a non-separable function: P.sub.u,.xi.[M.sub..XI.](s)=M.sub..XI.'(s) (s'(s))=M.sub.[.xi..sub.1.sub.'(s),.xi..sub.2.sub.'(s)](s'(s))”, as claimed in claim 5

“ wherein the analytical closed-form projection of voxel basis in cone-beam geometric setting is a non-separable function: P.sub.u,.tau.[M.sub..XI.](s,t)=M.sub.B.sub.R.sub.T.sub..XI.(2,3- claim 6
 
“wherein analytical closed-form projection of pixel basis in parallel-beam geometric setting measured by a detector of size .zeta. is a non-separable function: P.sub.u,.zeta.[M.sub..XI.](s)=M.sub..XI.'(s,p)(s'(s))=M.sub.[.xi..sub.1.s- ub.'(s),.xi..sub.2.sub.'(s),.zeta.](s)”, as claimed in claim 7
 
“wherein analytical closed-form projection of voxel basis in parallel-beam geometric setting measured by a detector of size .tau.=[.tau..sub.s,.tau..sub.t] is a non-separable function: R.sub.u,.tau.[M.sub..XI.](s,t)=M.sub.Z'(s,t)(s,t)=M.sub.[B.sub.P.sub.T.su- b.(2,3),.tau..sub.s.sub.,.tau..sub.t.sub.](s,t)”, as claimed in claim 8
 
“wherein analytical closed-form calculation of projection of pixel basis in fan-beam geometric setting measured by a detector of size .zeta. is a non-separable function: P.sub.u,.zeta.[M.sub..XI.](s)=M.sub..XI.s'(s,p)(s'(s))=M.sub.[.xi..sub.1.- sub.'(s),.xi..sub.2.sub.'(s),.zeta.'(s,p)](s'(s))”, as claimed in claim 9
 
“wherein analytical closed-form calculation of projection of voxel basis in cone-beam geometric setting measured by a detector of size .tau.=[.tau..sub.s,.tau..sub.t] is a none-separable function: P.sub.u,.zeta.([M.sub..XI.](s,t)=M.sub.Z'(s,t)(u,v)=M.sub.[B.su- b.R.sub.T.sub..xi..sub.1.sub.(2,3)B.sub.R.sub.T.sub..xi..sub.2.sub.(2,3),B- claim 10.

The relevant prior art of record, Ahn et al, (US-PGPUB 2014/0126793) discloses a non-separable function, which can be designed by using mathematical functions that approximate the system's sensitivity pattern or the aggregate certainty pattern, including polynomials, trigonometric functions, exponential functions and logarithm functions so that the non-separable function has properties that it decreases towards the end slices and/or becomes saturated at some slice and in each trans-axial slice it increases with the distance to the central voxel; but fails to teach or suggest, either alone or in combination with the other cited references, the equations, as shown in claims 5 to 10, respectively.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            06/14/2021